Exhibit 4.105 AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT AMENDMENT NO. 1, dated as of December 2, 2009 (this “Amendment”), to the Securities Purchase Agreement, dated as of October 12, 2009 (the “SPA”), among Amarin Corporation plc, a company incorporated under the laws of England and Wales (the “Company”) and the purchasers listed on Exhibit A thereto (each, a “Purchaser” and collectively, the “Purchasers”).Capitalized terms used and not otherwise defined herein shall have the meanings assigned to them in the SPA. WHEREAS, Section 10.5 of the SPA permits the SPA to be amended from time to time; NOW, THEREFORE, in consideration of the premises and covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: Section 1.Amendments. As of the date hereof, the SPA shall be amended as follows: (a)Article 8 of the SPA is hereby amended by adding the following definition: “Specified Shares” means any Ordinary Shares: (A) acquired by the Lead Investors under the 2008 Investors SPA; (B) acquired by the purchasers under the 2008 Directors SPA; (C) issuable upon exercise of the warrants (i) granted to Thomas Lynch pursuant to resolutions adopted by the Board of Directors of the Company on October 16, 2009, (ii) granted to Alan Cooke pursuant to the Compromise Agreement dated October 16, 2009 between him and the Company and (iii) that may be granted to Tom Maher pursuant to a Compromise Agreement between him and the Company; and (D) issuable upon exercise of the “Warrants” granted pursuant to, and as such term is defined in, the Securities Purchase Agreement, dated as of December 16, 2005, among the Company and the purchasers party thereto. (b)Section 6.1(b) of the SPA is hereby replaced in its entirety with the following: (b)The Company’s shareholders shall not have the right to include in the Registration Statement any of the Company’s securities other than Registrable Securities and the Specified Shares. Section 2.Effectiveness. This Amendment will become effective upon the execution hereof by the Company and (A) Purchasers holding the number of Ordinary Shares required for the amendments to the SPA set forth herein to be effective and (B) Holders holding the number of Registrable Securities required for the amendment to Article 6 of the SPA set forth herein to be effective, in each case as provided in Section 10.5 of the SPA. Section 3.Counterparts. This Amendment may be executed in any number of counterparts and by different parties hereto on separate counterparts, each of which when so executed and delivered shall be deemed to be an original, but all of which when taken together shall constitute a single instrument.Delivery of an executed counterpart of a signature page of this Amendment by facsimile transmission shall be effective as delivery of a manually executed counterpart hereof. Section 4.Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW THAT WOULD PRODUCE A CONTRARY RESULT. Section 5.Headings. The headings of this Amendment are for purposes of reference only and shall not limit or otherwise affect the meaning hereof. Section 6.Effect of Amendment. Except as expressly set forth herein, this Amendment shall not by implication or otherwise limit, impair, constitute a waiver of or otherwise affect the rights and remedies of the Purchasers or the Holders under the SPA, and shall not alter, modify, amend or in any way affect any of the terms, conditions, obligations, covenants or agreements contained in the SPA or any other provision of the SPA, all of which are ratified and affirmed in all respects and shall continue in full force and effect. [Signature page follows.] IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed as of the date first above written. Purchasers: Caduceus Private Investments III, LP By:OrbiMed Capital GP III LLC, its General Partner By:/s/ Carl L. Gordon Name:Carl L. Gordon Title:Partner OrbiMed Associates III, LP By:OrbiMed Advisers LLC, its General Partner By:/s/ Carl L. Gordon Name:Carl L. Gordon Title:Partner Sofinnova Venture Partners VII, L.P. By:Sofinnova Management VII, L.L.C., its General Partner By:/s/ James I. Healy Name:James I. Healy Title: Managing General Partner Longitude Venture Partners, L.P. By:Longitude Capital Partners, LLC, its General Partner By:/s/ Patrick Enright Name:Patrick Enright Title: Managing Member Longitude Capital Associates, L.P. By:Longitude Capital Partners, LLC, its General Partner By:/s/ Patrick Enright Name:Patrick Enright Title: Managing Member Fountain Healthcare Partners Fund 1, L.P. By:Fountain Healthcare Partners Ltd., its General Partner By:/s/ Manus Rogan Name:Manus Rogan Title: Managing Partner Stichting Depositary APG Developed Markets Equity Pool By:/s/ R.M. Stam Name:R.M. Stam Title:Authorized signatory By:/s/ R.J. Douma Name:R.J. Douma Title:Authorized signatory Abingworth Bioventures V L.P. By:Abingworth LLP, its Manager By:/s/ James Abell Name:James Abell Title: Partner Abingworth Bioventures V Co-Invest Growth Equity Fund L.P. By:Abingworth LLP, its Manager By: /s/ James Abell Name:James Abell Title: Partner Abingworth Bioventures Master Fund Limited By:/s/ James Abell Name:James Abell Title: Authorised Signatory Biomedical Offshore Value Fund, Ltd. By:Great Point Partners, LLC, its Investment Manager By:/s/ Jeffrey R. Jay Name:Jeffrey R. Jay Title: Senior Managing Member Biomedical Value Fund, L.P. By:Great Point Partners, LLC, its General Partner By:/s/ Jeffrey R. Jay Name:Jeffrey R. Jay Title: Senior Managing Member Visium Balanced Master Fund, Ltd. By:/s/ Mark Gottlieb Name:Mark Gottlieb Title: Signatory Opus Point Healthcare Innovations Fund, L.P. By: Name:Michael S. Weiss Title: Manager of the Investment Manager Opus Point Healthcare Value Fund, L.P. By: Name:Michael S. Weiss Title: Manager of the Investment Manager Opus Point Healthcare (Low Net) Fund, L.P. By: Name:Michael S. Weiss Title: Manager of the Investment Manager Opus Point Capital Preservation Fund, L.P. By: Name:Michael S. Weiss Title: Manager of the Investment Manager Capital Ventures International By: Name:Martin Kobinger Title: Investment Manager Cummings Bay Capital By: Name:Michael Gregory Title: Authorised Person Geneve Corp. By: Name:Michael Gregory Title: Authorised Person BioHedge Holdings Limited By: Name:Steven Salmon Title: President, Rosalind Advisors, Inc. Rosalind Capital Partners, L.P. By: Name:Steven Salmon Title: President, Rosalind Advisors, Inc. Boxer Capital LLC By:/s/ Chris Fuglesang Name:Chris Fuglesang Title: Member, Counsel RCG PB Ltd. By: Name:Jeffrey C. Smith Title: Authorized Signatory Ramius Enterprise Master Fund Ltd. By: Name:Jeffrey C. Smith Title: Authorized Signatory RA Capital Healthcare Fund, L.P. By: Name:Peter Kolchinsky Title: Manager Blackwell Partners, LLC By: Name:Peter Kolchinsky Title: Manager Sunninghill Limited By: Name: Title: Director By: Name: Title: Director Midsummer Ventures, LP By: Name:Michael Amsalem Title: President of General Partner, Midsummer Advisors Midsummer Investment, Limited By: Name:Michael Amsalem Title: Director /s/ David Brabazon David Brabazon /s/ David Hurley David Hurley Thomas G. Lynch /s/ Simon Kukes Dr. Simon Kukes /s/ Eunan Maguire Eunan Maguire /s/ Anthony Russell Roberts Anthony Russell Roberts AMARIN CORPORATION PLC By: /s/ Conor Dalton Name:Conor Dalton Title:Vice President Finance and Principal Accounting Officer
